DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: “an ECU” should be “an electronic control unit (ECU)”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10-12, 14-16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of Hung et al (US 20110037399).

As to claim 1, Dinev discloses an apparatus (FIGS. 2 and 5) comprising: 
a camera configured to communicate with an electronic control unit (ECU) (FIG. 5, camera apparatus 512 and system controller 500; see [0034] and FIG. 2), the camera comprising: 
(FIG. 5, camera apparatus 512; see [0034] and FIG. 2); 
an illumination unit comprising at least one light source component, the illumination unit being configured to illuminate the inside/outside inside or outside environment (FIG. 5, illumination module; see [0034]; FIG. 2, LED Light illumination module 105); 
a first mixer/splitter interface unit in electrical communication with the imager integrated circuit and the illumination unit (FIG. 2, CXP (CoaXPress) extractor module 203; see [0034]; FIG. 5, power extraction module); 
a camera bidirectional signal port in electrical communication with the first mixer/splitter interface unit (FIG. 2, connectors 201; FIG. 5, first connector 550), said camera bidirectional signal port being configured to be electrically connected with an external power supply through a signal carrying data control signal for the imager integrated circuit (FIG. 2 and [0033]-[0034], data and power from computer; see [0045]); 
said first mixer/splitter interface unit being configured to split the data control signal from the external power supply signal to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], camera power module 107 and output connector 209 split by CXP extractor module 203);
said first mixer/splitter interface unit being further configured to provide images data from the imager integrated circuit mixed with the external power supply signal to the camera bidirectional signal port (see FIG. 2 and [0033]; see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; and [0045], A second connector 554 communicates the data stream component with the external camera apparatus 512 for modulating the data stream component with a digital representation of a received image upon receiving operating power from a second power component; FIG. 5); 
said first mixer/splitter interface unit comprising:
a first voltage regulator element to produce, from the split external power supply signal, a first input voltage for the imager integrated circuit (FIG. 2, power to camera from camera power module 107 via camera power out 108, and data to camera from BNC OUT 209; FIG. 5, camera power module 558; see [0034], [0046]); and
a second voltage regulator element to produce, from the split external power supply signal, a second input voltage from the split external power supply signal to the illumination unit (FIG. 2, LED light power module 104; see [0033]-[0034]; FIG. 5, illumination power module 560; see [0029], [0046]), the second voltage regulator comprising a constant current source that enables the second input voltage to be produced for the illumination unit (see [0033]).
Dinev fails to explicitly disclose that the camera is used in a motor vehicle; and that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source.
However, it is well-known in the art to have a vehicle camera using Power-Over-Coax as evidenced by Ihlenburg (see [0012] and [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dinev using Ihlenburg’s teachings to provide a camera configured to communicate with an electronic control unit (ECU) of a motor vehicle in order to provide a vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle to detect an object at or near the vehicle (Ihlenburg; [0004]-[0007]).
The combination of Dinev and Ihlenburg fails to explicitly disclose that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source. 
However, Hung teaches the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source (FIG. 2; see [0039], [0043]-[0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using Hung’s teachings to include an energy storage component configured to be fed by the constant current source in order to increase a dimmer range of the LED by regulating the pulse width and the magnitude of the current flowing through the LED string according to the dimmer phase angle (Hung; [0014]).

As to claim 2, Dinev as modified by Ihlenburg and Hung further discloses wherein the first mixer/splitter interface unit comprises: 
(FIG. 5 and [0046], Power extraction module 556; FIG. 2, CXP extractor module 203), said first PoC filter element being configured to split the data control signal from the external power supply signal and to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], data to camera via BNC connector 209; see [0046]), wherein
the first voltage regulator element is in electrical communication with the first PoC filter element (FIG. 2, camera power module 107; FIG. 5, camera power module 558; see [0034], [0046]); and 
the second voltage regulator element is in electrical communication with the first PoC filter element (FIG. 2, LED light power module 104; FIG. 5, illumination power module 560; see [0029], [0046]).

As to claim 3, Dinev as modified by Ihlenburg and Hung further discloses wherein characterized in that the first PoC filter element is further configured to mix the images data with the external power supply signal (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; see [0045], [0048]).

As to claim 5, Dinev as modified by Ihlenburg and Hung further discloses wherein the illumination unit comprises a light source driver configured to control the illumination of the light source component (see [0034]). 

claim 6, Dinev as modified by Ihlenburg and Hung further discloses wherein the light source component is an infrared light source component (see [0054]). 

As to claim 7, Dinev as modified by Ihlenburg and Hung further discloses wherein the light source driver is configured to provide a pulsed power signal to the light source component such that the light source component provides a pulsed illumination (see [0034]).

As to claim 10, Dinev discloses a system (FIGS. 2 and 5), the system comprising: 
a vision system (FIGS. 2 and 5) that comprises: 
a camera (FIG. 5, camera apparatus 512; see [0034] and FIG. 2) comprising: 
an imager integrated circuit configured to capture images from an inside or outside environment (FIG. 5, camera apparatus 512; see [0034] and FIG. 2); 
an illumination unit comprising at least one light source component, the illumination unit being configured to illuminate the inside or outside environment (FIG. 5, illumination module; see [0034]; FIG. 2, LED Light illumination module 105); 
a first mixer/splitter interface unit in electrical communication with the imager integrated circuit and the illumination unit (FIG. 2, CXP (CoaXPress) extractor module 203; see [0034]; FIG. 5, power extraction module);
a camera bidirectional signal port in electrical communication with the first mixer/splitter interface unit (FIG. 2, connectors 201; FIG. 5, first connector 550), said camera bidirectional signal port being configured to be electrically connected with an (FIG. 2 and [0033]-[0034], data and power from computer; see [0045]);  
said first mixer/splitter interface unit being configured to split the data control signal from the external power supply signal to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], camera power module 107 and output connector 209 split by CXP extractor module 203);
said first mixer/splitter interface unit being further configured to provide image data from the imager integrated circuit mixed with a signal to the camera bidirectional signal port from the external power supply (see FIG. 2 and [0033]; see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; and [0045], A second connector 554 communicates the data stream component with the external camera apparatus 512 for modulating the data stream component with a digital representation of a received image upon receiving operating power from a second power component; FIG. 5); 
said first mixer/splitter interface unit comprising:
a first voltage regulator element to produce, from the split external power supply signal, a first input voltage for the imager integrated circuit (FIG. 2, power to camera from camera power module 107 via camera power out 108, and data to camera from BNC OUT 209; FIG. 5, camera power module 558; see [0034], [0046]); and
a second voltage regulator element to produce, from the split external power supply signal, a second input voltage from the split external power supply signal to the (FIG. 2, LED light power module 104; see [0033]-[0034]; FIG. 5, illumination power module 560; see [0029], [0046]), the second voltage regulator comprising a constant current source that enables the second input voltage to be produced for the illumination unit (see [0033]).
an ECU (FIG. 5, system controller 500) comprising: 
an ECU bidirectional signal port (FIG. 5, first controller connector 502; see [0041]); 
a second mixer/splitter interface unit in electrical communication with the ECU bidirectional signal port and, the external power supply (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0033] and FIG. 2, the interface between the computer and the camera is CXP and [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector [i.e. CXP module interface of the computer]; see [0026], auxiliary power source); and 
a microcontroller configured to provide the data control signal to the second mixer/splitter interface unit (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector); and 
(FIG. 5, cable 510; see [0034], [0042]); 
the second mixer/splitter interface unit being configured to: 
provide the data control signal from the external power supply mixed with the external power supply signal to the ECU bidirectional signal port such that the coaxial cable is configured to electrically carry the carrying the external power supply signal from the external power supply mixed with the data control signal (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector); and
receive the images data mixed with the external power supply signal from the external power supply carried by the coaxial cable (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500).
Dinev fails to explicitly disclose that the camera is used in a motor vehicle; that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source; and that the second mixer/splitter interface unit is configured to split the images data from the external power supply in order to provide the images data to the microcontroller. 
(see [0012] and [0041]); and
splitting the images data from the external power supply in order to provide the images data to the microcontroller (see FIG. 2 and [0036], [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dinev using Ihlenburg’s teachings to provide a camera having an imager integrated circuit configured to capture images from an inside or outside environment of a motor vehicle and configure the second mixer/splitter interface unit to split the images data from the external power supply in order to provide the images data to the microcontroller in order to provide a vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle to detect an object at or near the vehicle and in the path of travel of the vehicle, such as when the vehicle is backing up, and provides the communication/data signals, including camera data or image data (main channel), communication data (back channel) and the power supply, over a single or common coaxial cable, to provide enhanced signals over the single or common coaxial cable, may be implemented between the camera and control or ECU or the like using a system that modulates the signals (including power supply) without reduction in the amplitude (Ihlenburg; [0004]-[0007]).
Dinev as modified by Ihlenburg fails to explicitly disclose that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source. 
(FIG. 2; see [0039], [0043]-[0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using Hung’s teachings to include an energy storage component configured to be fed by the constant current source in order to increase a dimmer range of the LED by regulating the pulse width and the magnitude of the current flowing through the LED string according to the dimmer phase angle (Hung; [0014]).

As to claim 11, Dinev as modified by Ihlenburg and Hung further discloses wherein the first mixer/splitter interface unit comprises: 
a first power over coaxial (PoC) filter element in electrical communication with the camera bidirectional signal port (FIG. 5 and [0046], Power extraction module 556; FIG. 2, CXP extractor module 203), said first PoC filter element being configured to split the data control signal from the external power supply signal and to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], data to camera via BNC connector 209; see [0046]), wherein 
the first voltage regulator element in electrical communication with the first PoC filter element (FIG. 2, camera power module 107; FIG. 5, camera power module 558; see [0034], [0046]); and 
(FIG. 2, LED light power module 104; FIG. 5, illumination power module 560; see [0029], [0046]).

As to claim 12, Dinev as modified by Ihlenburg and Hung further discloses wherein the first PoC filter element is further configured to mix the images data with the external power supply signal (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; see [0045], [0048]).

As to claim 14, Dinev as modified by Ihlenburg and Hung further discloses wherein the illumination unit comprises a light source driver configured to control the illumination of the light source component (see [0034]).  

As to claim 15, Dinev as modified by Ihlenburg and Hung further discloses wherein the light source component is an infrared light source component (see [0054]).

As to claim 16, Dinev as modified by Ihlenburg and Hung further discloses wherein the light source driver is configured to provide a pulsed power signal to the light source component such that the light source component provides a pulsed illumination (see [0034]).

As to claim 19, the combination of Dinev and Ihlenburg and Hung further discloses wherein the system comprises the motor vehicle (Ihlenburg; FIG. 14; see [0041]).

As to claim 20, Dinev as modified by Ihlenburg and Hung further discloses wherein the vision system comprises the external power supply (see [0025]-[0026], [0037]-[0038]).

As to claim 21, Dinev as modified by Ihlenburg and Hung further discloses wherein the camera is electrically coupled with the ECU via a coaxial cable (FIG. 5, cable 510; see [0034], [0042]).

As to claim 22, Dinev as modified by Ihlenburg and Hung further discloses wherein the ECU comprises: 
an ECU bidirectional signal port (FIG. 5, first controller connector 502; see [0041]);  
a second mixer/splitter interface unit in electrical communication with the ECU bidirectional signal port and the external power supply (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0033] and FIG. 2, the interface between the computer and the camera is CXP and [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector [i.e. CXP module interface of the computer]; see [0026], auxiliary power source); and 
a microcontroller configured to provide the data control signal to the second mixer/splitter interface unit (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector), 
the second mixer/splitter interface unit being configured to: 
provide the data control signal from the external power supply mixed with the signal to the ECU bidirectional signal port such that the coaxial cable is configured to electrically carry the signal from the external power supply mixed with the data control signal (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector);  
receive the images data mixed with the signal from the external power supply carried by the coaxial cable (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500); and wherein 
the coaxial cable is connected at one extremity end to the ECU bidirectional signal port and is connected at a second extremity end to the camera bidirectional signal port (FIG. 5, cable 510; see [0034], [0042]).
Dinev as modified by Ihlenburg and Hung fails to explicitly disclose that the second mixer/splitter interface unit is configured to split the images data from the external power supply in order to provide the images data to the microcontroller. 
However, Ihlenburg teaches splitting the images data from the external power supply in order to provide the images data to the microcontroller (see FIG. 2 and [0036], [0041]).
(Ihlenburg; [0004]-[0007]).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of Hung et al (US 20110037399) and further in view of Kennedy (US 20020134835).

As to claim 8, the combination of Dinev, Ihlenburg and Hung fails to explicitly disclose wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit. 
(see [0017]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev, Ihlenburg and Hung using Kennedy’s teachings to include wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit in order to send a trigger pulse to the light source over to activate the light source to generate a light pulse simultaneously with the opening of the shutter, when the shutter is activated (Kennedy; [0017]).

As to claim 17, the combination of Dinev, Ihlenburg and Hung fails to explicitly disclose wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit. 
However, Kennedy teaches wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit (see [0017]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev, Ihlenburg and Hung using Kennedy’s teachings to include wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit in order to send a trigger pulse to the light (Kennedy; [0017]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of Hung et al (US 20110037399) and further in view of Schmid (US 20160198151).

As to claim 9, the combination of Dinev, Ihlenburg and Hung fails to explicitly disclose wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port. 
However, Schmid teaches wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port (see [0035]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev, Ihlenburg and Hung using Schmid’s teachings to include wherein the illumination unit comprises a light source (Shmid; [0003]).

As to claim 18, the combination of Dinev, Ihlenburg and Hung fails to explicitly disclose wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port. 
However, Schmid teaches wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port (see [0035]).
(Shmid; [0003]).

Response to Arguments
Applicant's arguments filed on 12/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Dinev, Ihlenburg and Hung does not disclose “an energy storage component, configured to be fed by the constant current source, that enables the second input voltage to be produced for the illumination unit”.
Regarding Applicant’s arguments, at page 16, that Hung fails to teach a constant current source, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. In re Keller, 642 F.2d 413, 425 (CCPA 1981). 
In response to applicant's argument at pages 15-17, that “the capacitor C4 is used as an energy supply element able to provide energy to the LEDs during the blocked negative alternations … the capacitor C4 is unable to provide, in a single pulse, more energy than can be instantaneously obtained from the power supply … The purpose of the capacitor C4 is to provide current for compensating the current outage caused by the diode D3 during the negative alternations … the current delivered to the capacitor C4 is a pulsed current rather than a constant current … The energy storage component 46 (e.g., a capacitor) receives a constant current from a power supply. The energy storage component is able to provide additional energy to the light source component 30 when it is needed. Without the energy storage component 46, the light source component 30 may not receive enough power to operate properly, that is, create a bright light … Rather than generating a spike of energy higher than the limited power provided by the transformer TR1, the capacitor C4 Hung provides has the opposite effect because it regulates the driving signal Vo at a value which is as constant as possible”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). An ordinarily skilled artisan would have been capable of adapting the capacitor for storing energy taught by Hung in the voltage regulator discloses by Dinev and the Examiner’s proposed combination relies on combining these teachings, not the specific structures of each reference. Therefore, the combination of Dinev, Ihlenburg and Hung discloses “an energy storage component, configured to be fed by the constant current source, that enables the second input voltage to be produced for the illumination unit”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482